DETAILED ACTION
The present application has been reviewed and currently claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AT2019/050006, filed on 1/17/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, claim 1 states:

It is unclear to the examiner if the sealing flanges are either part of the elastomer profiled section or the plastic inner liner. 
	
In regards to claims 1, 4, 7, and 9, claim 1 states: 
“Wherein the inner liners have circumferential sealing flanges”, and the “Joint Seal supported between the flanges”.
However, claims 4, 7, and 9 state: 
“the joint seal is part of the angled profiled section of the inner liner” 
It is unclear to the examiner if the plastic inner liner comprises an elastomer angled profiled section further comprising a joint seal or the plastic inner liner and elastomer are separate entities that engage each other wherein the elastomer comprises the joint seal. 	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verzicht et al. (DE 2938366).
Claim 1, as best understood, Verzicht discloses:
A plug connection (see Fig. 3) comprising:  
two tubular workpieces (considered as 10 and 10’ in Fig. 3), made of concrete (see paragraph 0001, line 13, of the translated specification provided hereinafter) and that each has an inner liner of plastic (considered as 24 in Fig. 3; see paragraph 0011), 
one of said tubular workpieces forming a tip end (considered as 10’ in Fig. 3) and the other of said tubular workpieces forming a socket end (considered as 10 in Fig. 3) receiving the tip end (using broadest reasonable interpretation, the socket end comprises a socket 14 that receives the joint seal which is attached to the tip end; see paragraph 0019, lines 146-151 where the joint seal is first pushed into the tip end and then the tip end and socket end are pushed together to allow the joint seal to attach to the socket end), 
wherein the inner liners have circumferential sealing flanges (see annotated Fig. 3 below) that cover an end face of the tip end or a socket face of the socket end (see Fig. 3 where the sealing flange covers an end face); and 
a joint seal supported between the sealing flanges (see annotated Fig. 3); and
wherein the inner liners each have a respective circumferential edge (see annotated Fig. 3) engaging a respective circumferential elastomer angled profiled section (see annotated Fig. 3) at the end face of the associated tubular workpiece, 
said profiled section having an axially parallel limb (see annotated Fig. 3) with an end-face profiled groove (see annotated Fig. 3) that receives the circumferential edge of the associated inner liner therein (see annotated Fig. 3), and 





    PNG
    media_image1.png
    572
    859
    media_image1.png
    Greyscale


	Claim 2, Verzicht discloses:
A plug connection according to claim 1, wherein groove walls of the end-face profiled groove in an edge -2-region thereof engage under an elastic bias against the circumferential edge of the inner liner (see paragraph 0003, lines 33-37 where constraining forces occur on the joint seal and thus it appears there would be an elastic bias against the circumferential edge of the inner liner).

	Claim 3, Verzicht discloses:
A plug connection according to claim 1, wherein the circumferential edge of the inner liner is glued at least in some areas within the profiled groove (see paragraph 0022, lines 177-179).

	Claim 4, as best understood, Verzicht discloses:
A plug connection according to claim 1, wherein the joint seal is part of the angled profiled section of the inner liner of one of the two workpieces (see annotated Fig. 3 above hereinafter).

	Claim 6, Verzicht discloses:
A plug connection according to claim 2, wherein the circumferential edge of the inner liner is glued at least in some areas within the profiled groove (see paragraph 0022, lines 177-179).

	Claim 7, as best understood, Verzicht discloses:
A plug connection according to claim 2, wherein the joint seal is part of the angled profiled section of the inner liner of one of the two workpieces (see annotated Fig. 3).

	Claim 8, Verzicht discloses:
A plug connection according to claim 3, wherein the joint seal is part of the angled profiled section of the inner liner of one of the two workpieces (see annotated Fig. 3).


A plug connection according to claim 6, wherein the joint seal is part of the angled profiled section of the inner liner of one of the two workpieces (see annotated Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brink (European Patent No. 0556533).
In regards to claim 1, as best understood, Brink discloses: 
A plug connection (see annotated Fig. 4 below) comprising:  
two tubular workpieces (it is inherent that there would be multiple work pieces that connect to each other), made of concrete (see paragraph 0001, line 14, of the translated specification) and that each has an inner liner of plastic (see annotated Fig. 4; see paragraph 0011, lines 14-15), 

wherein the inner liners have circumferential sealing flanges (see annotated Fig. 4) that cover an end face of the tip end or a socket face of the socket end; and 
wherein the inner liners each have a respective circumferential edge (considered as 6 in Fig. 4) engaging a respective circumferential elastomer angled profiled section at the end face of the associated tubular workpiece, 
said profiled section having an axially parallel limb (see annotated Figs. 3-4) with an end-face profiled groove (see annotated Figs. 3-4) that receives the circumferential edge of the associated inner liner therein (see annotated Fig. 4), and 
the sealing flange extends at a right angle (see annotated Fig. 4) to an axis of the tubular workpiece from the limb, 
but does not disclose a joint seal. 
However, Brink discloses in Fig. 5 that a sealing system (considered as the combination of 12 and 13 in Fig. 5; see paragraph 0008, lines 87-90) which comprises a joint seal (considered as 12) supported between the sealing flanges and a corresponding circumferential recess for said joint seal. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to combine the sealing system in Fig. 4 with the joint sealing system in Fig. 5 to further enhance the overall sealing effect of the system thus producing predictable results. 
In addition, the objective of the invention is to manufacture a simple and inexpensive sealing options for concrete pipes (see paragraph 0002, lines 26-27) and thus one of ordinary skill in the art would be inclined to combine the sealing systems to produce a simple and 


    PNG
    media_image2.png
    802
    856
    media_image2.png
    Greyscale


	In regards to claim 2, Brink further discloses:
A plug connection according to claim 1, wherein groove walls of the end-face profiled groove in an edge -2-region thereof engage under an elastic bias against the circumferential edge 

In regards to claim 3, Brink further discloses:
A plug connection according to claim 1, wherein the circumferential edge of the inner liner is glued at least in some areas within the profiled groove (see paragraph 0009, lines 103-105 and 111-114 of the translated document where the liner is coated with an adhesion promoter that is hardened over time to provide a tight connections of the connecting parts and coated concrete pipe).

In regards to claim 4, as best understood, Brink further discloses:
A plug connection according to claim 1, wherein the joint seal is part of the angled profiled section of the inner liner of one of the two workpieces (see annotated Figs. 4-5 above hereinafter).

In regards to claim 5, Brink further discloses:
A plug connection according to claim 1, wherein the circumferential edge of the inner liner engaging in the profiled groove extends radially outwards (see annotated Fig. 4 where the inner liner extends radially outwards) offset relative to an adjoining section (see annotated Figs. 4-5 where the edge is offset relative to an adjoining section) of the inner liner by a thickness of a groove wall (the thickness of the circumferential edge is equal to the thickness of the groove wall) facing away from concrete bodies of the workpieces (it appears the groove way is facing away from the from the concrete bodies).

	In regards to claim 6, Brink further discloses:
A plug connection according to claim 2, wherein the circumferential edge of the inner liner is glued at least in some areas within the profiled groove (see paragraph 0009, lines 103-105 and 111-114 of the translated document where the liner is coated with an adhesion promoter that is hardened over time to provide a tight connections of the connecting parts and coated concrete pipe).

	In regards to claim 7, as best understood, Brink further discloses:
A plug connection according to claim 2, wherein the joint seal is part of the angled profiled section of the inner liner of one of the two workpieces (see annotated Figs. 4-5 above).

	In regards to claim 8, as best understood, Brink discloses:
A plug connection according to claim 3, wherein the joint seal is part of the angled profiled section of the inner liner of one of the two workpieces (see annotated Figs. 4-5 above).

In regards to claim 9, as best understood, Brink discloses:
A plug connection according to claim 6, wherein the joint seal is part of the angled profiled section of the inner liner of one of the two workpieces (see annotated Figs. 4-5 above).

	In regards to claim 10, Brink further discloses:
A plug connection according to claim 2, wherein the circumferential edge of the inner liner engaging in the profiled groove extends radially outwards (see annotated Fig. 4 where the inner liner extends radially outwards) offset relative to an adjoining section (see annotated Figs. 

In regards to claim 11, Brink further discloses:
A plug connection according to claim 3, wherein the circumferential edge of the inner liner engaging in the profiled groove extends radially outwards (see annotated Fig. 4 where the inner liner extends radially outwards) offset relative to an adjoining section (see annotated Figs. 4-5 where the edge is offset relative to an adjoining section) of the inner liner by a thickness of a groove wall (the thickness of the circumferential edge is equal to the thickness of the groove wall) facing away from concrete bodies of the workpieces (it appears the groove way is facing away from the from the concrete bodies).

	In regards to claim 12, Brink further discloses:
A plug connection according to claim 4, wherein the circumferential edge of the inner liner engaging in the profiled groove extends radially outwards (see annotated Fig. 4 where the inner liner extends radially outwards) offset relative to an adjoining section (see annotated Figs. 4-5 where the edge is offset relative to an adjoining section) of the inner liner by a thickness of a groove wall (the thickness of the circumferential edge is equal to the thickness of the groove wall) facing away from concrete bodies of the workpieces (it appears the groove way is facing away from the from the concrete bodies).

	In regards to claim 13, Brink further discloses:


In regards to claim 14, Brink further discloses:
A plug connection according to claim 7, wherein the circumferential edge of the inner liner engaging in the profiled groove extends radially outwards (see annotated Fig. 4 where the inner liner extends radially outwards) offset relative to an adjoining section (see annotated Figs. 4-5 where the edge is offset relative to an adjoining section) of the inner liner by a thickness of a groove wall (the thickness of the circumferential edge is equal to the thickness of the groove wall) facing away from concrete bodies of the workpieces (it appears the groove way is facing away from the from the concrete bodies).

In regards to claim 15, Brink further discloses:
A plug connection according to claim 8, wherein the circumferential edge of the inner liner engaging in the profiled groove extends radially outwards (see annotated Fig. 4 where the inner liner extends radially outwards) offset relative to an adjoining section (see annotated Figs. 4-5 where the edge is offset relative to an adjoining section) of the inner liner by a thickness of a groove wall (the thickness of the circumferential edge is equal to the thickness of the groove 

In regards to claim 16, Brink further discloses:
A plug connection according to claim 9, wherein the circumferential edge of the inner liner engaging in the profiled groove extends radially outwards (see annotated Fig. 4 where the inner liner extends radially outwards) offset relative to an adjoining section (see annotated Figs. 4-5 where the edge is offset relative to an adjoining section) of the inner liner by a thickness of a groove wall (the thickness of the circumferential edge is equal to the thickness of the groove wall) facing away from concrete bodies of the workpieces (it appears the groove way is facing away from the from the concrete bodies).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ANDO (JPS6271614A) teaches a basis to provide a sealing flange with a groove comprising two axially parallel limbs that accepts an inner liner of a concrete pipe to provide a quicker installation time similar to the manner in which the liner is received as disclosed by Applicant. 
FASEL (U.S Patent No. 7,334,820) discloses that it is known to radially extend the inner liner (see element 8).
TRESKOW (U.S. Patent No. 2042132) discloses that concrete pipes comprising pipe joints are known to comprise sleeves that accept a circumferential end of an inner pipe. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679